At the urgent insistence of appellant, this Court permitted the filing of his second motion for rehearing.
Practically the only question presented, is that we erred in our former opinions herein, in holding the action of the trial court correct in refusing to charge on the question of accomplices. We have carefully reviewed the facts and authorities presented by appellant in his second motion, but find ourselves unable to agree to the contentions made. We think most of the authorities cited by appellant are against him: that one who purchases liquor from another, who makes the sale in violation of law, does not constitute the purchaser an accomplice. In a sense, every man who goes to another and desires to purchase from him, or procure from, in violation of the law, any article, thus initiates the crime, but we entertain no sort of belief that where one who does this, for the purpose of enforcing the law by following up and bringing to justice the offender, would be an accomplice.
In addition to the authorities before cited, we call attention to a number cited by appellant in his second motion for rehearing: Holmes v. State, 70 Tex.Crim. Rep., 156 S.W. Rep., 1175; Ausbrook v. State, 70 Tex.Crim. Rep., 156 S.W. Rep., 1178; Minter v. State, 70 Tex.Crim. Rep., 159 S.W. Rep., 300; Hearne v. State, 73 Tex.Crim. Rep., 165 S.W. Rep., 599.
Appellant's second motion for rehearing is overruled.
Overruled.
Note: This case reached reporter in 1920.